Citation Nr: 0842087	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for phobia of rats.

3.  Entitlement to service connection for type II diabetes 
mellitus as secondary to service-connected hepatitis C.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to type 
II diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
A January 2005 RO rating decision denied claims of service 
connection for PTSD and phobia of rats.  A May 2006 RO rating 
decision denied claims of service connection for type II 
diabetes mellitus and peripheral neuropathy of the lower 
extremities.

In August 2008, the veteran appeared and testified before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with PTSD in the VA clinical 
setting.  He primarily reports two in-service stressors 
productive of his PTSD.  In November 2003, he described a 
temporary duty assignment (TDY) on July, 4 1965 to the 
Dominican Republic where he came under enemy fire at the 
airport.  He also alluded to "Hotel Haragwa."  At that 
time, he reported being assigned to the 18th Airborne Corp.

In April 2004, the RO requested verification from the U.S. 
Armed Forces Center for Research of Unit Records (USASCRUR) 
(now the U.S. Army and Joint Services Records Research Center 
(JSRRC)) of the veteran's claimed incident of coming under 
fire at the airport in the Dominican Republic.

In January 2005, USASCRUR indicated that they could not 
verify the veteran's claimed incident of coming under fire on 
July 4, 1965 at an airport in the Dominican Republic.

In March 2005, the veteran submitted an additional stressor 
statement elaborating that he came under enemy fire on July 
4, 1965 while staying at a hotel, which he has subsequently 
identified as "Hotel Haragua."  The veteran's service 
personnel records (SPRs) confirm that he had a TDY assignment 
to the Dominican Republic, while assigned to the 29th 
Ordinance Detachment from Fort Bragg, North Carolina, from 
May 1965 to October 1965.

In order for VA to attempt to verify a claimed in-service 
stressor, the veteran must provide at a minimum (1) a 
stressor that can be documented; (2) the location where the 
incident took place; (3) the approximate date within a two-
month period of the incident; and (4) the unit of assignment 
at the time the stressful event occurred.  M21-1MR, Part IV, 
Subpart ii, 1.D.14.d.

In this case, the veteran has alleged coming under enemy fire 
on July 4, 1965 at Hotel Haragua, while on a TDY assignment 
in the Dominican Republic with the 29th Ordinance Detachment.  
Thus, he has provided sufficient information to warrant an 
attempt to verify this claimed stressor with the JSRRC.  M21-
1MR, Part IV, Subpart ii, 1.D.14.d.

With respect to the veteran's claim for type II diabetes 
mellitus, the veteran submitted a medical treatise article 
reporting that a recent study "clearly demonstrated" that 
hepatitis C is a precipitating factor for diabetes mellitus 
in patients with predisposing risk factors, such as a family 
history of diabetes mellitus.  The veteran reports a family 
history of diabetes mellitus.  

While this treatise does not speak to the specific facts of 
this case, it does discuss that diabetes mellitus may be 
precipitated in an individual with hepatitis C and a familial 
history of diabetes mellitus.  As such, the Board finds that 
the low threshold for obtaining medical opinion has been met.  
38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is 
necessary where the claimed disability "may be associated" 
with another service-connected disability.).  See also Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (a medical treatise 
which discusses relationships between conditions with a 
"degree of certainty" may meet the requirement for a 
medical nexus) 

The Board defers consideration of the additional service 
connection claims pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records of 
treatment from the Gainesville, Florida VA Medical 
Center since August 2008.

2.  Seek verification from JSRRC as to whether the 
veteran may have come under enemy fire on July 4, 
1965 at Hotel Haragua (Jaragua), while on a TDY 
assignment in the Dominican Republic with the 29th 
Ordinance Detachment.  Request unit records for 
the time period in question.  

3.  Upon completion of the above, make a specific 
determination as to whether or not the veteran was 
exposed to a stressor event in service.  If 
necessary, conduct any further development 
warranted based upon the determination.

4.  Schedule the veteran for appropriate VA 
examination to determine the nature and etiology 
of the veteran's type II diabetes mellitus.  The 
claims folder must be provided to the examiner for 
review.  Following examination and review of the 
claims folder, the examiner should provide opinion 
as to whether it is at least as likely as not (a 
probability of 50 percent or greater) that the 
veteran's service-connected hepatitis C has caused 
or aggravated his type II diabetes mellitus.

The examiner's attention is directed to the 
medical treatise article entitled "Diabetes and 
hepatitis C" as well as the veteran's family 
history of diabetes mellitus.  A complete 
rationale for the conclusion reached must be 
provided, to include a discussion of the medical 
treatise article and any additional accepted 
medical principles pertinent to the opinion.

5.  Upon completion of the above and any other 
resulting development deemed necessary, 
readjudicate the claims.  If any benefit sought on 
appeal remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

